Case 1:20-cv-11110-RMB-AMD Document 28 Filed 04/28/21 Page 1 of 2 PageID: 131




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 SOKUNTHEA SARY,
                                                         No. 1:20-cv-11110-RMB-AMD
                    Plaintiff,

        v.

 CAPE MAY COUNTY POLICE
 DEPARTMENT., et al.

                    Defendants.



                                 STIPULATION OF DISMISAL


       Plaintiff, Sokunthea Sary (“Plaintiff”) and Defendants, Cape May County Police

Department, County of Cape May Prosecutors, Cape May County, the State of New Jersey,

Wildwood Police Department, North Wildwood Police Department, City of Wildwood, Middle

Township New Jersey, Middle Township Police Department, Cape May County Office of the

Public Defender (collectively, the “Parties”) hereby stipulate:

       The parties hereby stipulate and agree that the above captioned matter shall be dismissed

with prejudice.

       The parties further stipulate that each party shall be responsible for its own fees and costs.

                                                      Respectfully submitted,
  By: __/s/ Samuel Wilson_________                   By: __/s/ Brett Joseph Haroldson______
     Samuel Wilson                                      Brett Joseph Haroldson
     Derek Smith Law Group, PLLC                        New Jersey Department Of Law
     1835 Market Street                                 and Public Safety -Division of Law
     Suite 2950
                                                        25 Market Street
     Philadelphia, PA 19103
     Counsel for Plaintiff                              Po Box 116
                                                        Trenton, NJ 08625
                                                        609-376-2780
                                                        brett.haroldson@law.njoag.gov

                                                 1
Case 1:20-cv-11110-RMB-AMD Document 28 Filed 04/28/21 Page 2 of 2 PageID: 132




  By: ___/s/ Michael T. Moran_____            By: ___/s/ James R. Birchmeier_______
     Michael T. Moran                            James R. Birchmeier
     State Of New Jersey, Office of the         Birchmeier & Powell LLC
     Attorney General                           1891 STATE HIGHWAY 50
     25 Market St.                              PO BOX 582
     Po Box 116                                 TUCKAHOE, NJ 08250-0582
     Trenton, NJ 08625                          (609) 628-3414
     609-376-3377                               Fax: (609) 628-2966
     Michael.Moran@law.njoag.gov                jbirchmeier@birchmeierlaw.com



                                                APPROVED AND SO ORDERED:



                                                ____________________________________
                                                Honorable Renee Marie Bumb



DATED April 22, 2021




                                          2
